UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 333-141482 Princeton Security Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5506885 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 303C College Road, Princeton, New Jersey 08540 (Address of principal executive offices)(Zip Code) 609-924-7310 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). The registrant is not yet part of the Interactive Data reporting system. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 13,728,513 shares of $0.001 par value common stock on September 15, 2010 EXPLANATORY NOTE This Amendment No.1 on Form 10-Q/A (the “Amendment”) amends the Quarterly Report on Form 10-Q of Princeton Security Technologies, Inc. for the quarter ended March 31, 2010, originally filed with the Securities and Exchange Commission (“SEC”) on May 14, 2010 (the “Original Filing”). We are filing this Amendment the certifications of the CEO and Principal Accounting Officer.This Form10-Q/A does not attempt to modify or update any other disclosures set forth in the Original Filing, except as required to reflect the amended information in this Form10-Q/A. Additionally, this amended Form10-Q/A, except for the amended information, speaks as of the filing date of the Original Filing and does not update or discuss any other developments affecting us subsequent to the date of the Original Filing. ITEM 6. EXHIBITS 31 Principal Executive certification This Filing 31 Principal Accounting Officer certification This Filing 32 Principal Executive certification This Filing 32 Principal Accounting Officer certification This Filing SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PRINCETON SECURITY TECHNOLOGIES, INC. Date:September 15,2010By: /s/Juhani Taskinen Juhani Taskinen, CEO, President and Chairman of the Board of Directors Date:September 15, 2010By: /s/ Trupti Mehta Trupti Mehta, Principal Accounting Officer
